Citation Nr: 0103964	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-23 881	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,654.21.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 3, 1974, to 
October 31, 1974, when he was discharged on account of 
physical disability.


FINDINGS OF FACT

1.  An overpayment of VA compensation benefits was created by 
the veteran's failure to notify the VA of his incarceration 
for the commission of a felony.

2.  To require recovery of the $1,654.21 debt from the 
veteran would not result in undue hardship to him and would 
not defeat the purpose of the VA pension benefit.


CONCLUSION OF LAW

Recovery of $1,654.21 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

History of the case

As noted above, the veteran was discharged from active duty 
October 31, 1974, on account of physical disability involving 
his right knee.  Service connection was granted following his 
discharge from service.  A 10 percent disability rating has 
been in effect since July 1976.  

By letter of January 1984, in connection with a claim for an 
increased disability rating, the veteran notified the RO that 
he had been incarcerated and provided a signed release form 
to allow the RO to obtain medical information from the 
correctional facility medical clinic.  After obtaining 
verification of the veteran's conviction for a felony and 
incarceration in the California prison system, the RO 
notified the veteran by letters dated in June 1986 and 
November 1986, that the law required a reduction in his 
compensation rate.  It appears that the veteran was actually 
released from prison in January 1985 and that the overpayment 
of compensation benefits which had occurred while the veteran 
was incarcerated was recovered from the VA benefits which 
would have been paid to him during 1986 and a portion of 
1987.  

A computer match conducted with VA computer records and 
Federal Bureau of Prison records in April 1998 revealed that 
the veteran had again been incarcerated on a felony 
conviction as of October 18, 1996.  By letter of June 1998, 
the RO notified the veteran of the requirement that his 
compensation benefits be reduced and of his right to contest 
the decision.  The veteran responded by letter of October 
1998, in which he requested that his VA benefits be 
apportioned to his daughter.  He also indicated that his 
conviction was on appeal to the Fifth Circuit Court of 
Appeals and that he expected it to be reversed by that court.  

In November 1998, the RO sent letters to the veteran and to 
the guardian of his daughter soliciting the necessary 
information to allow the RO to act upon the veteran's 
apportionment request.  No responses were received from 
either party.  In November the RO also calculated the amount 
of the veteran's debt resulting from the overpayment of 
compensation benefits and provided him with notification.  
The veteran requested a waiver of the debt in March 1999.  He 
did not contest the amount of the debt as calculated by the 
RO or the initial creation of the debt.  He asserted that he 
was in financial hardship and that his daughter was in the 
care of family members while he was in prison.  

By decision of May 1999, the RO Committee on Waivers denied 
the request for a waiver of the overpayment debt and provided 
notice of the denial and the reasons therefor the same month.  
In so doing, the Committee found there was no evidence of 
fraud, misrepresentation, or bad faith in the creation of the 
debt.  The veteran perfected a timely appeal therefrom.  In 
so doing, he argued that the VA bore some responsibility in 
the creation of the debt because VA kept paying the veteran 
at the full rate of payment for a period of several years, 
until the overpayment had grown to over a thousand dollars.  
He asserted that the VA had had notice of his incarceration 
because the United States prosecutor had subpoenaed VA 
medical records during the course of his trial.  He also 
asserted that requiring him to repay the debt would cause him 
financial hardship, as he would be unable to purchase "much 
needed postal stamps, typing ribbons or make legal phone 
calls all essential....to allow me to pursue a fair and 
rightful appeal."  

A search of public records reveals that on appeal to the 
United States Court of Appeals for the Fifth Circuit, the 
veteran's conviction was affirmed by that appellate body.  
USA v. [the veteran], 180 F.3d 261 (1999).  The United States 
Supreme Court denied certiorari in October 2000.  Written 
argument submitted by the veteran's representative in March 
2000 indicates that the veteran remains in prison.


Criteria and analysis

A person serving a period of incarceration for conviction of 
a felony who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation or dependency and 
indemnity compensation in excess of the amount specified 
below beginning on the 61st day of incarceration.  A person 
whose benefits are subject to this reduction shall be 
informed of the rights of the person's dependents to an 
apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.  In addition, the person's 
dependents shall also be notified of their right to an 
apportionment if the VA is aware of their existence and can 
obtain their addresses.  Such a veteran with a service-
connected disability evaluation of less than 20 percent shall 
receive one-half the rate of compensation payable under 38 
U.S.C. 1114(a).  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

VA law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
overpayment refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The 
Committee on Waivers found that the veteran did not engage in 
fraud, misrepresentation or bad faith in the creation of this 
debt and the Board agrees.  Therefore, the equity and good 
conscience standard applies to this case.  In essence, 
"equity and good conscience" means fairness to both the 
appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship.  
38 C.F.R. § 1.965(a).  The elements to be considered are:

1) Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  2) Balancing of 
faults.  Weighing fault of the debtor 
against VA fault.  3) Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were 
intended.  5) Unjust enrichment.  Failure 
to make restitution would result in 
unfair gain to the debtor.  6) Changing 
position to one's detriment.  Reliance on 
VA benefits results in relinquishment of 
a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

Fault

With respect to the element of the veteran's fault, the 
evidence of record demonstrates that the veteran failed to 
inform the RO of his incarceration for the commission of a 
felony.  When the veteran had previously been incarcerated, 
he had received actual notification from the RO of the law 
regarding the reduction of compensation benefits during 
incarceration, and thus should have known of the consequences 
of not reporting his incarceration this time. 

With regard to the veteran's argument that he was unaware his 
compensation benefits would be reduced upon his 
incarceration, it is a well-established legal principle that 
everyone dealing with the government is charged with at least 
basic knowledge of the governing laws and regulations.  

The Supreme Court has held that everyone 
dealing with the Government is charged 
with knowledge of federal statues and 
lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-385 (1947).  Thus, regulations 
are binding on all who seek to come 
within their sphere, "regardless of 
actual knowledge of what is in the 
[r]egulations or of the hardship 
resulting from innocent ignorance."  Id. 
at 385, Morris (John) v. Derwinski, 
1 Vet. App. 260, 265 (1991). 

Thus, as a recipient of VA benefits, the veteran had the 
responsibility to be aware of the rules regarding the 
conditions of receipt of those benefits.  

The veteran also claims that the VA was actually on notice of 
his incarceration by virtue of the subpoena filed by the 
federal prosecutor.  The Board disagrees with this 
conclusion.  The claims file does not contain a copy of the 
subpoena, other than the partial copy submitted by the 
veteran in support of this claim.  Thus, there is no evidence 
in the record before the Board that the subpoena was actually 
served.  Furthermore, there is nothing contained in the 
portion of the document available for review to indicate that 
the veteran was charged with commission of a felony.  
Certainly a subpoena for evidence prior to a trial cannot be 
interpreted as notice of subsequent conviction.  

In conclusion, the veteran had a responsibility, as a 
recipient of VA benefits, to notify the VA of any change in 
his circumstances which would affect the provision of those 
benefits.  He did not fulfill this responsibility, despite 
likely actual knowledge of the specific requirement regarding 
incarceration, and certain constructive knowledge of his 
responsibility to notify the VA of his incarceration for the 
commission of a felony.  

Balancing of faults.

The fault of the veteran is as described above.  The VA is 
not at fault in the creation of the debt at all.  Rather, 
review of the record reveals that the VA discovered the 
veteran's incarceration during a routine computer cross-check 
with the Bureau of Prisons and acted promptly to notify the 
veteran of the overpayment and of his right to apportionment 
and to contest the overpayment.  If the RO had not conducted 
the cross-check, the amount of the veteran's overpayment debt 
would likely have been even greater.  

Undue hardship.

As noted above, the veteran contends that having to repay his 
debt to the VA will result in undue financial hardship to 
him.  He expresses concern that he will be unable to purchase 
postal stamps, typing ribbons, or make legal phone calls to 
pursue his appeal.  

As a prisoner, the veteran's basic necessities of life are 
provided by the taxpayers of the United States.  He is not 
financially responsible for maintaining a roof over his head 
or putting food on the table.  Thus, for the VA to collect 
the debt owed by the veteran from his VA benefits will not in 
any way deprive him of the basic necessities of life.  As his 
appeal regarding his conviction for the commission of a 
felony have been denied and certiorari was denied by the 
Supreme Court, the veteran does not require financial support 
to pursue the now-exhausted appeal.  It does not appear that 
his family will be affected either, as no response was 
received from the VA's inquiry regarding apportionment of his 
benefits to his dependent daughter.  

Furthermore, we note that in the notice of disagreement filed 
by the veteran in August 1999, he indicated that he was given 
light duty job assignments in prison, which he asserted 
provide a stipend of $5.25 a month.  In a 1992 financial 
status report, presumably filed in connection with the 
previous overpayment debt he had incurred, he reported having 
income of $500.00 a month from an inheritance trust fund.   

Therefore, based upon the current record, the Board finds 
that requiring the veteran to repay his debt to the VA will 
not result in undue hardship or deprive him of the 
necessities of life.

Defeat the purpose. 

The purpose of VA disability compensation benefits is to 
recompense veterans who suffer from disability related to 
service for an average impairment of earning capacity related 
to their disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In this case, the veteran's inability to earn a living is 
caused by his commission of a felony and subsequent 
incarceration, rather than by his service-connected right 
knee disability.  Thus, collection of the debt the veteran 
owes the VA while he is incarcerated will not in any way 
defeat the purpose of disability compensation benefits.  

Unjust enrichment.

Since he has not provided the VA with information to the 
contrary, the Board concludes that his failure to make 
restitution would result in unfair gain to the veteran.  In 
this regard, we note that the veteran's obligation to the VA 
carries the same weight as any other obligations.  

Changing position to one's detriment.

There is no indication contained in the record that the 
veteran relied upon the VA or any assurance made by the VA to 
his detriment.  This principle is thus inapplicable to this 
case.


Conclusion

After having carefully reviewed all of the evidence of 
record, the Board holds that recovery of the veteran's debt 
may not be waived under the standard of equity and good 
conscience.  In so holding, the Board relies upon the 
analysis set forth above.  The fault in the creation of the 
debt lies with the veteran, as he failed to notify the VA of 
his incarceration for conviction of a felony.  The veteran 
was unjustly enriched when he accepted payments to which he 
was not entitled, totaling $1,654.21 while he was 
incarcerated.  Furthermore, requiring him to repay this debt 
would not result in undue hardship to him and would not 
defeat the purpose of the VA disability compensation benefit 
program, as he remains in prison.  Therefore, based on its 
review of the relevant evidence in this matter, and for the 
preceding reasons and bases, it is the decision of the Board 
that a waiver of recovery of the indebtedness, in the amount 
of $1,654.21, is denied, based on the standard of equity and 
good conscience.




ORDER

Waiver of recovery of indebtedness in the amount of 
$1,654.21, is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

